UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4161


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONALD MATTHEW GAINEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:15-cr-00245-NCT-3)


Submitted:   September 29, 2016           Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen F. Wallace, WALLACE LAW FIRM, High Point, North
Carolina, for Appellant.  Clifton Thomas Barrett, Assistant
United   States Attorney, Greensboro, North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ronald Matthew Gainey pled guilty, pursuant to a written

plea agreement, to conspiracy to manufacture methamphetamine, in

violation 21 U.S.C. § 846 (2012).           The district court sentenced

Gainey to 175 months’ imprisonment, a term below his 240-month

advisory Sentencing Guidelines range.              On appeal, counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),   stating   that   there     are    no    meritorious   grounds     for

appeal.   The Government declined to file a brief.

     Because    Gainey   did   not   move    in    the   district   court    to

withdraw his guilty plea, we review the guilty plea hearing for

plain error.    United States v. Martinez, 277 F.3d 517, 525 (4th

Cir. 2002).     “To establish plain error, [Gainey] must show that

an error occurred, that the error was plain, and that the error

affected his substantial rights.”            United States v. Muhammad,

478 F.3d 247, 249 (4th Cir. 2007).                Even if Gainey satisfies

these requirements, “correction of the error remains within our

discretion, which we should not exercise . . . unless the error

seriously affect[s] the fairness, integrity or public reputation

of   judicial   proceedings.”         Id.    (internal     quotation   marks

omitted).     Our review of the record leads us to conclude that

the district court substantially complied with Rule 11 of the

Federal Rules of Criminal Procedure in accepting Gainey’s guilty

plea, which Gainey entered knowingly and voluntarily.

                                      2
       Turning        to    Gainey’s       sentence,         we   review        a    sentence      for

procedural       and       substantive       reasonableness            under        a     deferential

abuse of discretion standard.                     Gall v. United States, 552 U.S.

38, 51 (2007).             We must first ensure that the district court did

not commit any “significant procedural error,” such as failing

to properly calculate the applicable Guidelines range, failing

to consider the 18 U.S.C. § 3553(a) (2012) sentencing factors,

or failing to adequately explain the sentence.                                  Id.       If we find

the    sentence        procedurally          reasonable,          we     then        consider      its

substantive reasonableness.                   Id. at 328.              We presume on appeal

that     a    sentence        within        or    below       the      properly           calculated

Guidelines range is substantively reasonable.                                 United States v.

Louthian, 756 F.3d 295, 306 (4th Cir. 2014).                              Such a presumption

is rebutted only when the defendant shows “that the sentence is

unreasonable          when    measured        against         the    §    3553(a)          factors.”

United       States    v.    Montes-Pineda,            445    F.3d       375,       379    (4th   Cir.

2006).

       Upon     review,       we     discern          no     procedural         or        substantive

sentencing       error       by    the     district        court.        The     district         court

correctly calculated Gainey’s advisory Guidelines range, heard

argument       from        counsel,        provided        Gainey        an     opportunity         to

allocute, and considered the § 3553(a) sentencing factors.                                          We

have   reviewed        the        record    and       conclude      that        Gainey’s      below-



                                                  3
Guidelines     sentence   is   both   procedurally       and   substantively

reasonable.

     Gainey filed a pro se supplemental brief asserting that the

district court erred in adjudging him permanently ineligible to

receive federal benefits.         However, the district court made no

such ruling.

     Accordingly, we affirm the judgment of the district court.

In accordance with Anders, we have reviewed the record in this

case and have found no meritorious issues for appeal.                  This

court requires that counsel inform Gainey, in writing, of the

right to petition the Supreme Court of the United States for

further review.      If Gainey requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Gainey.

     We dispense with oral argument because the facts and legal

contentions    are   adequately   presented   in   the    materials   before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      4